UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1738


In Re:   REGGIE LAMAR KELLEY,

                Petitioner.




    On Petition for Writ of Mandamus.       (3:04-cr-00998-CMC-1)


Submitted:   November 16, 2009          Decided:    December 11, 2009


Before WILKINSON and    NIEMEYER,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Reggie Lamar Kelley, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Reggie Lamar Kelley, convicted and sentenced to 360

months in prison for possession of a firearm in furtherance of a

drug trafficking offense, in violation of 18 U.S.C. § 924(c)(1)

(2006), has petitioned this court for a writ of mandamus.                              In

his petition, Kelley asks this court to vacate his sentence and

remand his matter for resentencing because he alleges that the

district court erroneously sentenced him as a career offender.

To obtain mandamus relief, a petitioner must show that:

       (1) he has a clear and indisputable right to the
       relief sought; (2) the responding party has a clear
       duty to do the specific act requested; (3) the act
       requested is an official act or duty; (4) there are no
       other adequate means to attain the relief he desires;
       and (5) the issuance of the writ will effect right and
       justice in the circumstances.

In   re    Braxton,    258   F.3d   250,        261   (4th     Cir.    2001)    (internal

quotation     marks    and   citation       omitted).           We     have    considered

Kelley’s      petition    and     find     that       Kelley    does    not    meet    the

exacting requirements necessary for the issuance of a writ of

mandamus.      Accordingly, although we grant leave to proceed in

forma pauperis, we deny the mandamus petition.                        We dispense with

oral      argument    because     the     facts       and    legal    contentions      are

adequately     presented     in     the    materials         before     the    court   and

argument would not aid the decisional process.

                                                                       PETITION DENIED



                                            2